Citation Nr: 0110997	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of 
the veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
pursuant to the provisions of 38 U.S.C. A. § 1318.

3. Entitlement to basic eligibility for Department of 
Veterans Affairs death pension benefits.

4. Whether the appellant is entitled to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran had military service during World War II.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

Service connection for the cause of the veteran's death was 
previously and finally denied by the Board in June 1998.  
Notwithstanding the RO's inferred reopening of this claim on 
appeal, the Board has a legal duty to consider the issue of 
whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Accordingly, 
the issue has been rephrased, as noted on the title page.

For reasons which will become apparent, the issues of 
entitlement to service connection for the cause of the 
veteran's death as well as entitlement to DIC pursuant to the 
provisions of 38 U.S.C. A. § 1318 will be the subject of the 
remand portion of this decision.


FINDINGS OF FACT

1. The veteran had recognized guerrilla service from August 
20, 1944, to January 27, 1946, and regular Philippine Army 
service from January 28, 1946, to April 30, 1946, and from 
June 24, 1946, to June 30, 1946.

2. Evidence associated with the claims folder since the prior 
denial of service connection for the cause of the 
veteran's death, to include an October 1987 treatment 
report from the veteran's treating physician, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. The veteran did not have qualifying service for VA 
nonservice-connected death pension benefits.

4. At the time of the veteran's death in September 1989, all 
benefits which were due the veteran had been paid and he 
did not have a pending claim for any VA benefit.


CONCLUSIONS OF LAW

1. The service of the appellant's spouse does not constitute 
active military service for purposes of VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107, 
1521, 1541 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.203 
(2000).

2. The legal criteria for payment of accrued benefits have 
not been met.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 
3.1000 (2000).

3. New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a), (c) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board concludes that although the 
appellant's claims of entitlement to death pension and 
accrued benefits were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand to the RO for 
additional action is not warranted as VA has already met its 
obligations to the appellant under that statute with respect 
to these issues.  As set forth in more detail below, all 
relevant facts have been adequately developed by the RO with 
regard to these claims and, given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the appellant would aid in substantiating her 
claims of entitlement to death pension and accrued benefits.  
The Board notes that a detailed Statement of the Case was 
sent to the appellant in March 2000 and she has been given an 
opportunity to submit evidence and arguments with respect to 
these issues.  Thus, in view of the foregoing, the Board 
finds that VA has fully satisfied its duty to the appellant 
under the VCAA in the development of her death pension and 
accrued benefits claims.  As the RO fulfilled the duty to 
assist and because the change in law has no material effect 
on adjudication of her claims of entitlement to death pension 
and accrued benefits, the Board finds that it can consider 
the merits of these issues without prejudice to the 
appellant.  Bernard v Brown, 4 Vet. App. 384 (1993).

Death Pension:  The appellant seeks entitlement to VA death 
pension benefits based on the military service of her late 
husband.  38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3.  It 
is not in dispute that the veteran's only recognized service 
was as a member of the guerrilla forces and the regular 
Philippine Army during World War II.

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24) (West 1991); 38 C.F.R. §§ 3.1, 
3.6 (2000).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes as authorized by 38 U.S.C.A. § 107 and 38 C.F.R. §§ 
3.8, 3.9.

Section 107(a) contained in Title 38 of the United States 
Code provides that service before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of awarding nonservice-connected 
death pension benefits.  38 U.S.C.A. § 107(a).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In the present case, the service department, the United 
States Army, specifically determined in November 1953 that 
the veteran had service as a recognized guerrilla and as a 
member of the regular Philippine Army from August 1944 to 
June 1946.  There is no evidence of record showing any 
recharacterization of the veteran's status by the service 
department since that time.  This verification of the 
veteran's service is binding on VA.  38 C.F.R. § 3.203; see 
Duro, 2 Vet. App. at 532.

As noted above, the provisions of 38 U.S.C.A. § 107(a) render 
the survivors of those who served as members of the organized 
military forces of the Government of the Commonwealth of the 
Philippines prior to July 1, 1946, such as the appellant's 
deceased husband, ineligible for nonservice-connected death 
pension benefits.  Therefore, the appellant's claim for 
entitlement to VA death pension benefits lacks legal merit 
and must be denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Accrued Benefits:  Pertinent VA governing law and regulations 
require that a specific claim in the form prescribed by the 
Secretary must be filed in order for death benefits to be 
paid to any individual.  38 U.S.C.A. § 5101(a).  In general, 
the payment of accrued benefits is governed by 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000, which provide that benefits 
which are "due and unpaid" to the veteran at the time of 
his death may be disbursed to eligible persons.  Although a 
claim for accrued benefits is related to a claim for VA 
benefits made by a veteran during his lifetime, entitlement 
to accrued benefits is predicated upon a separate application 
for accrued benefits filed within one year after the 
veteran's death.  38 C.F.R. § 3.1000(c).

More specifically, in cases where a veteran's death occurred 
on or after December 1, 1962, periodic monetary benefits 
(other than insurance and servicemen's indemnity) authorized 
under laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years prior to 
the last date of entitlement as provided in 38 C.F.R. § 
3.500(g) will be paid, upon the death of such veteran, to the 
living spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).

Construing the provisions of 38 U.S.C.A. §§ 5121 and 5101(a), 
the Federal Circuit recently concluded that, in order for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  Jones v. West, 136 F.3d. 1296 
(Fed. Cir. 1998).  The Federal Circuit noted that this 
conclusion comported with the decision in Zevalkink v, Brown, 
102 F.3d 1236 (Fed Cir. 1996), which stated that a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application.

In this instance, as explained to the appellant in the March 
2000 statement of the case, the claims file shows that there 
was no claim pending from the veteran at the time of his 
death and that it appears the veteran properly received all 
VA benefits to which he was entitled.  The appellant has not 
made any specific allegations as to any accrued monies which 
she believes were due and unpaid at the time of the veteran's 
death.  Therefore, based on the evidence contained in the 
claims file, the Board concludes that there are no accrued 
benefits to be disbursed to the appellant. Accordingly, the 
appellant's claim for entitlement to accrued benefits lacks 
legal merit and must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

New and Material Evidence:  Governing statutory and 
regulatory provisions stipulate that unappealed decisions of 
the RO and decisions of the Board are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. §§ 5108, 7104(b); 38 
C.F.R. §§ 3.104(a), 3.156.  "New" evidence means more than 
evidence that has not previously been included in the claims 
folder, and must be more than merely cumulative, in that it 
presents new information.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1990); see also Evans v. Brown, 9 Vet. App. 273 
(1996) (question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Evidence is 
material if it "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).

Entitlement to service connection for the cause of the 
veteran's death was previously and finally denied by the 
Board in June 1998.  That decision is final.  38 U.S.C.A. § 
7104(b).  The appellant asserted that the certificate of 
death that showed the veteran's death as due to cancer of the 
intestines was unreliable because it was based on information 
from a lay person rather than based upon an examination of 
the veteran's body.  The Board at that time denied the 
appellant's claim of service connection for the cause of the 
veteran's death because there was no medical evidence which 
provided a basis to link the veteran's death to his service-
connected gunshot wound of the abdomen or any other service 
connected disability.  Evidence submitted in connection with 
the present appeal includes an October 1987 treatment record 
from the veteran's treating physician which notes that the 
veteran had sought treatment for "pain and infected wound at 
the abdomen for long duration."  Upon consideration of this 
treatment report, the appellant's contention regarding the 
unreliability of the veteran's certificate of death, the 
Board concludes that under the more relaxed new and material 
standard set forth under Hodge and its progeny, this claim 
now deserves further consideration on a de novo basis.

Accordingly, in applying the fair process review contemplated 
by the terms of 38 C.F.R. § 3.156(c), the Board concludes 
that new and material evidence has been submitted to reopen 
the claim of service connection for the cause of the 
veteran's death.  However, for the reasons set forth below in 
the REMAND section of this decision, further development of 
the claim is in order.


ORDER

Entitlement to basic eligibility for Department of Veterans 
Affairs death pension benefits is denied.

Entitlement to accrued benefits is denied.

To the extent of the finding that evidence submitted since 
the June 1998 Board decision constitutes new and material 
evidence sufficient to reopen the appellant's claim for 
service connection for the cause of the veteran's death, the 
appeal is granted.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required as to the issues of 
entitlement to service connection for the cause of the 
veteran's death and to DIC pursuant to the provisions of 38 
U.S.C. A. § 1318 for compliance with the notice and duty to 
assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

The appellant has argued, most recently in her June 2000 VA 
Form 9, Appeal to Board of Veterans' Appeals, that the 
veteran's death certificate, identifying cancer as the cause 
of death, is inaccurate because this information was obtained 
from a layperson.   An autopsy was not performed.  The claims 
file also contains statements from various individuals who 
observed the veteran prior to his death and who recall that 
he complained of pain and swelling near the area of his 
service-connected abdominal wound.  Moreover, various 
statements from a rural health midwife and municipal health 
officer reflect that the veteran was treated for an infected 
wound in the abdominal area in August 1989, the month prior 
to his death.  Significantly, the municipal health officer 
who signed the veteran's death certificate commented that it 
was his opinion that the infected wound was already cancerous 
and eventually affected the veteran's intestine.  During the 
veteran's lifetime, service connection was in effect for 
residuals of a gunshot wound.  On his 1951 application for 
benefits, the veteran reported that the bullet entered his 
back and emerged below and to the left of his umbilicus.  
Accordingly, the Board finds that, prior to final 
adjudication of the appellant's claim, the veteran's claims 
file should be referred to an appropriate specialist for 
review and an opinion as the cause of the veteran's death.

With respect to the aspect of the claim involving dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318, 
such benefits shall be paid to a deceased veteran's surviving 
spouse in the same manner as if his death were service 
connected, if (1) he was continuously rated totally disabled 
for 10 or more years immediately preceding death; (2) he was 
continuously rated totally disabled for five or more years 
immediately preceding death if also so rated at the date of 
discharge; (3) he would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO or Board decisions; or (4) he would have been 
"hypothetically entitled to receive" total disability 
compensation at the time of his death but was not receiving 
it for some reason.  38 C.F.R. § 3.22(a); see Cole v. West, 
13 Vet. App. 268, 278-79 (1999); Marso v. West, 13 Vet. App. 
260 (1999); Wingo v. West, 11 Vet. App. 307 (1998); Carpenter 
v. Gober, 11 Vet. App. 140 (1998) (creating a new basis for 
recovery under section 1318, allowing appellant to 
demonstrate that veteran could hypothetically have been 
entitled to receive a different decision (ultimately leading 
to total disability) based on then applicable law and the 
evidence in the claims file or in VA custody prior to 
veteran's death).  In Cole, the Court held that as to a 
section 1318 hypothetically "entitled to receive" theory that 
a claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA's control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding the veteran's death.  The 
appellant will have an opportunity to present on remand, with 
the degree of specificity required by the Court in Cole, any 
section 1318 DIC "entitled to receive" claim theory that she 
seeks to have adjudicated.

In light of the above, this case is remanded for the 
following:

1. The appellant should be asked to 
identify any additional medical 
records pertaining to the veteran, 
including but not limited to the names 
and addresses of all medical care 
providers by whom the veteran was 
examined or treated prior to his 
death.  After obtaining any necessary 
authorization or medical releases, the 
RO should attempt to obtain copies of 
the records identified by the 
appellant which have not been 
previously secured.  

2. Thereafter, the RO should request that 
an appropriate VA medical specialist 
carefully review the records 
pertaining to the veteran's medical 
history and his eventual death and 
provide an opinion as to whether it is 
at least as likely as not that the 
cause of the veteran's death was 
secondary to the through-and-through 
gunshot wound which resulted in 
entrance and exit scars on the left 
abdomen and left buttock.  Any 
opinions must be accompanied by a 
complete rationale.

3. The RO should send a notice to the 
appellant advising her that she needs 
to be more specific in her claim for 
DIC benefits under 38 U.S.C.A. § 1318.  
She should be asked to set forth how, 
based on the evidence in the veteran's 
claims file, or under VA's control, at 
the time of the veteran's death and 
the law then applicable, the veteran 
would have been entitled to a total 
disability rating for the 10 years 
immediately preceding his death.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

5. Thereafter, the RO should readjudicate 
the appellant's claims of entitlement 
to service connection for the cause of 
the veteran's death and entitlement to 
DIC.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided a supplemental statement of 
the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 



